Title: [Diary entry: 4 October 1784]
From: Washington, George
To: 

4th. Notwithstanding a good deal of rain fell in the night and the continuance of it this morning (which lasted till about 10 Oclock) I breakfasted by Candlelight, and Mounted my horse soon after day break; and having Captn. Ashby for a guide thro’ the intricate part of the Road (which ought, tho’ I missed it, to have been by Prince William old Court Ho[use]) I arrived at Colchester, 30 Miles, to Dinner; and reached home before Sun down; having travelled on the same horses since the first day of September by the computed distances 680 Miles. And tho’ I was disappointed in one of the objects which induced me to undertake this journey namely to examine into the situation quality and advantages of the Land which I hold upon

the Ohio and Great Kanhawa and to take measures for rescuing them from the hands of Land Jobbers & Speculators—who I had been informed regardless of my legal & equitable rights, Patents, &ca.; had enclosed them within other Surveys & were offering them for Sale at Philadelphia and in Europe. I say notwithstanding this disappointment, I am well pleased with my journey, as it has been the means of my obtaining a knowledge of facts—coming at the temper & disposition of the Western Inhabitants and making reflections thereon, which, otherwise, must have been as wild, incoher[en]t, & perhaps as foreign from the truth, as the inconsistencys of the reports which I had received even from those to whom most credit seemed due, generally were. These reflections remain to be summed up. The more then the Navigation of Potomack is investigated, & duely considered, the greater the advantages arising from them appear. The South, or principal branch of Shannondoah at Mr. Lewis’s is, to traverse the river, at least 150 Miles from its mouth; all of which, except the rapids between the Bloomery and Keys’s ferry, now is, or very easily may be made navigable for inland Craft,

and extended 30 Miles higher. The South Branch of Potomack is already navigated from its Mouth to Fort Pleasant; which, as the road goes, is 40 computed Miles; & the only difficulty in the way (and that a very trifling one) is just below the latter, where the River is hemmed in by the hills or Mountains on each side. From hence, in the opinion of Colo. Joseph Neville and others, it may, at the most trifling expense imaginable, be made navigable 50 Miles higher. To say nothing then of the smaller Waters, [of the Potomac River], such as Pattersons Creek, Cacapehon [Cacapon River], Opeckon [Opequon Creek] &ca.; which are more or less Navigable; and of the branches on the Maryland side, these two alone (that is the South Branch & Shannondoah) would afford water transportation for all that fertile Country between the blew ridge and the Alligany Mountains; which is immense, but how trifling when viewed upon that immeasurable scale which is inviting our attention! The Ohio River embraces this Commonwealth [Virginia] from its Northern, almost to its Southern limits. It is now, our western boundary & lyes nearly parallel to our exterior, & thickest settled Country. Into this river French Creek, big bever Creek, Muskingham, Hockhocking, Scioto, and the two Miames (in its upper region) and many others (in the lower) pour themselves from the westward through one of the most fertile Country’s of the Globe; by a long inland navigation; which, in its present state, is passable for Canoes and such other small craft as has, hitherto, been made use of for the Indian trade. French Creek, down whh. I have myself come to Venango, from a lake near its source, is 15 Miles from Prisque Isle on lake Erie; and the Country betwn. quite level. Both big bever Creek and Muskingham, communicate very nearly with Cayahoga; which runs into lake Erie; the portage with the latter (I mean Muskingham) as appears by the maps, is only one mile; and by many other accts. very little further; and so level between, that the Indians and Traders, as is affirmed, always drag their Canoes from one river to the other when they go to War—to hunt, or trade. The great Miame, which runs into the Ohio, communicates with a river of the same name, as also with Sandusky, which empty themselves into lake Erie, by short and easy Portages. And all of these are so many channels through which not only the produce of the New States, contemplated by Congress, but the trade of all the lakes, quite to that of the Wood, may be

conducted according to my information, and judgment—at least by one of the routs, thro’ a shorter, easier, and less expensive communication than either of those which are now, or have been used with Canada, New Y[or]k or New Orleans. That this may not appear an assertion, or even an opinion unsupported, I will examine matters impartially, and endeavor to state facts. Detroit is a point, thro which the Trade of the Lakes Huron, & all those above it, must pass, if it centres in any State of the Union; or goes to Canada; unless it should pass by the River Outawais, which disgorge’s itself into the St. Lawrence at Montreal and which necessity only can compel; as it is, from all accts., longer and of more difficult Navigation than the St. Lawrence itself. To do this, the Waters which empty into the Ohio on the East side, & which communicate nearest & best with those which run into the Atlantic, must also be delineated. These are Monongahela and its branches, viz., Yohiogany & Cheat and the little and great Kanhawas; and Greenbrier which emptys into the latter. The first (unfortunately for us) is within the jurisdiction of Pensylvania from its mouth to the fork of Cheat indeed 2 Miles higher—as (which is more to be regreted) the Yohiogany also is, till it crosses the line of Maryland; these Rivers, I am perswaded, afford much the shortest routs from the Lakes to the tide water of the Atlantic but are not under our controul; being subject to a power whose interest is opposed to the extension of their navigation, as it would be the inevitable means of withdrawing from Philadelphia all the trade of that part of its western territory, which lyes beyond the Laurel hill—Though any attempt of that Government to restrain it I am equally well perswaded, w[oul]d cause a seperation of their territory; there being sensible men among them who have it in contemplation at this moment—but this by the by. The little Kanhawa, which stands next in order, & by Hutchins’s table of distances (between Fort Pit and the Mouth of the River Ohio) is 184½ Miles below the Monongahela, is navigable between 40 and 50 Miles up, to a place called Bulls Town. Thence there is a Portage of 9½ Miles to the West fork of Monongahela. Thence along the same to the Mouth of Cheat River, and up it to the Dunker bottom; from whence a portage may be had to the No. branch of Potomack. Next to the little is the great Kanhawa; which by the above Table is 98½ Miles still lower down the Ohio. This is a fine Navigable river to the Falls; the practicability of opening which,

   

seems to be little understood; but most assuredly ought to be investigated. These then are the ways by which the produce of that Country; & the peltry & fur trade of the Lakes may be introduced into this State [Virginia]; & into Maryld.; which stands upon similar ground. There are ways, more difficult & expenceve indeed by which they can also be carried to Philadelphia—all of which, with the rout to Albany, & Montreal, and the distances by Land, and Water, from place to place, as far as can be ascertained by the best Maps now extant—by actual Surveys made since the publication of them and the information of intelligent persons—will appear as follow—from Detroit—which is a point as has been observed as unfavorable for us to compute from (being upon the North Western extremity of the United [States] territory) as any beyond Lake Erie can be: viz.— 

From Detroit to Alexandria is





To Cayahoga River

125
Miles


 Up the same to the Portage

60



  Portage to Bever C[ree]k

8



 Down Bever C[ree]k to the Ohio

85



 Up the Ohio to Fort Pitt

 25






303


 The Mouth of Yohiogany

15



 Falls of Ditto

50



  Portage

1



 Three forks or Turkey foot

8



 Fort Cumberld. or Wills Creek

30



 Alexandria

200






304


   Total


607

 

To Fort Pitt—as above


303


 The Mouth of Cheat River

75



 Up it, to the Dunker bottom

25



 North branch of Potomack

20



 Fort Cumberland

40



 Alexandria

200






360


To Alexanda. by this Rout


663

  

From Detroit to Alexandria avoiding Pensylvania




To the Mo[uth] of Cayahoga

125
Miles


 The Carrying place with Muskingham river

54



  Portage

1



 The Mo[uth] of Muskingham

192



 The little Kanhawa

 12






384


 Up the same

40



  Portage to the West Bra.

 10






 50


 Down Monongahela to Cheat

80



 Up Cheat to the Dunker Bottm.

25



 Portage to the No. bra. Potomk.

20



 Fort Cumberland

40



 Alexandria

200






365


   Total by this Rout


799

 

From Detroit to Richmond


Miles


To the Mouth of the little Kanhawa as above


384


 The Great Kanhawa by Hutchns’s Table of distances

98 1/2



 The Falls of the Kanhawa from information

 90



  A portage (suppe.)

10



 The Mouth of Green brier & up in to the Portage

50



  Portage to James R[ive]r

 33






281


 Richmond


175


   Total


840

 Note—This rout may be more incorrect than either of the foregoing as I had only the Maps, and vague information for the Portages and for the distances from the Mouth of the Kanhawa to the Carrying place with Jacksons (that is James) river and the length of that River from the Carrying place to Richmond. The length of the carrying place above is also taken from the Map tho’ from Information one would have called it not more than 20 Miles.  

From Detroit to Philadelphia is


Miles


To Presqu’ Isle


245


  Portage to Le beauf

15



 Down french Creek to Venan[go]

75



 Along the Ohio to Toby’s Creek

 25






115


 To the head spring of Do.

45



 By a Strait line to the nearest Water of Susque[hanna]

15



 Down the same to the West branch

50



 Fort Augusta at the Fork

125



 Mackees (or MacKoneys) C[ree]k

12



 Up this

25



 By a strait line to Schuylkl.

15



 Reading

32



 Philadelphia

 62






381


   Total


741


By another rout—





 To Fort Pitt as before


303


 Up the Ohio to Tobys C[ree]k


 95


 Thence to Phila. as above


381


   Total


779

 Note—The distances of places from the Mouth of Tobys Creek to Philada. are taken wholly from a comparitive view of Evans’s and Sculls Maps. The number, and length of the Portages, are not attempted to be given with greater exactness than these and for want of more competent knowledge, they are taken by a strait line between the sources of the different waters which by the Maps have the nearest communication with each other. Consequently, these Routs, if there is any truth in the Maps, must be longer than the given distances—particularly in the Portages, or Land part of the Transportation, because no road among Mountns. can be strait or waters navigable to their fountain heads. 

From Detroit to Albany is





To Fort Erie, at the No. end of Lake Erie

350



 Fort Niagara—18 Miles of wch. is Land transpn.

 30






380



 Oswego


175


 Fall of Onondaga River

12



  Portage

1



 Oneida Lake—by Water

40



 Length of Do. to Wood C[ree]k

18



 Wood C[ree]k very small and Crooked

25



  Portage to Mohawk

  1






97


 Down it to the Portage

60



  Portage

1



 Schenectady

55



  Portage to Albany

15






131


   In all


783


 To the City of New York


160


   Total


943

 

From Detroit to Montreal is





To Fort Niagara as above


380


 North end of Lake Ontario

225



 Oswegatche

60



 Montreal—very rapid

110






395


   In all


775


To Quebec


180


   Total


955

 Admitting the preceding Statement, which as has been observed is given from the best and most authentic Maps and papers in my possession—from information and partly from observation, to be tolerably just, it would be nugatory to go about to prove that the Country within, and bordering upon the Lakes Erie, Huron, & Michigan would be more convenient when they come to be settled—or that they would embrace with avidity our Markets, if we should remove the obstructions which are at present in the way to them. It may be said, because it has been said, & because there are some examples of it in proof, that the Country of Kentucke, about the Falls, and even much higher up the Ohio, have carried flour and other Articles to New Orleans—but from whence has it proceeded?

Will any one who has ever calculated the difference between Water & Land transportation wonder at this? Especially in an infant settlement where the people are poor and weak handed and pay more regard to their ease than to loss of time, or any other circumstance? Hitherto, the people of the Western Country having had no excitements to Industry, labour very little; the luxuriency of the Soil, with very little culture, produces provisions in abundance. These supplies the wants of the encreasing population and the Spaniards, when pressed by want have given high prices for flour. Other articles they reject: & at times (contrary I think to sound policy) shut their ports against them altogether—but let us open a good communication with the Settlemts. west of us—extend the inland Navigation as far as it can be done with convenience and shew them by this means, how easy it is to bring the produce of their Lands to our Markets, and see how astonishingly our exports will be encreased; and these States benefitted in a commercial point of view—wch. alone, is an object of such Magnitude as to claim our closest attention—but when the subject is considered in a political point of view, it appears of much greater importance. No well informed Mind need be told, that the flanks and rear of the United territory are possessed by other powers, and formidable ones too—nor how necessary it is to apply the cement of interest to bind all parts of it together, by one indissolvable band—particularly the Middle States with the Country immediately back of them. For what ties let me ask, should we have upon those people; and how entirely unconnected shod. we be with them if the Spaniards on their right, or Great Britain on their left, instead of throwing stumbling blocks in their way as they now do, should envite their trade and seek alliances with them? What, when they get strength which will be sooner than is generally imagined (from the emigration of Foreigners who can have no predeliction for us, as well as from the removal of our own Citizens) may be the consequence of their having formed such connections and alliances, requires no uncommon foresight to predict. The Western Settlers—from my own observation—stand as it were on a pivet—the touch of a feather would almost incline them any way. They looked down the Mississipi until the Spaniards (very impoliticly I think for themselves) threw difficulties in the way, and for no other reason that I can conceive than because they glided gently down the stream, without considering perhaps the tedeousness of the voyage back, & the time necessary to perform

it in; and because they have no other means of coming to us but by a long land transportation, & unimproved roads. A combination of circumstances make the present conjuncture more favorable than any other to fix the trade of the Western Country to our Markets. The jealous & untoward disposition of the Spaniards on one side, and the private views of some individuals, coinciding with the policy of the Court of G. Britain on the other, to retain the Posts of Oswego, Niagara, Detroit &ca. (which tho’ done under the letter of the treaty is certainly an infraction of the Spirit of it, & injurious to the Union) may be improved to the greatest advantage by this State [Virginia] if she would open her Arms, & embrace the means which are necessary to establish it. The way is plain & the expence, comparitively speaking deserves not a thought, so great would be the prize. The Western Inhabitants would do their part towards accomplishing it. Weak as they now are, they would, I am perswaded, meet us half way rather than be driven into the arms of, or be in any wise dependent upon, foreigners; the consequence of which would be, a seperation, or a War. The way to avoid both, happily for us, is easy, and dictated by our clearest interests. It is to open a wide door, and make a smooth way for the produce of that Country to pass to our Markets before the trade may get into another channel. This, in my judgment, would dry up the other sources; or, if any part should flow down the Mississipi, from the Falls of the Ohio, in Vessels which may be built—fitted, for Sea & sold with their cargoes the proceeds I have no manner of doubt, will return this way; & that it is better to prevent an evil than to rectify a mistake none can deny; commercial connections, of all others, are most difficult to dissolve—if we wanted proof of this look to the avidity with which we are renewing, after a total suspension of Eight years our corrispondence with Great Britain; So, if we [Virginians] are supine; and suffer without a struggle the Settlers of the Western Country to form commercial connections with the Spaniards, Britons, or with any of the States in the Union we shall find it a difficult matter to dissolve them altho a better communication should, thereafter, be presented to them. Time only could effect it; such is the force of habit! Rumseys discovery of working Boats against stream by mechanical powers principally, may not only be considered as a fortunate invention for these States in general but as one of those circumstances which have combined to render the present epocha favorable above all others for securing (if we are disposed to avail ourselves

of them) a large portion of the produce of the Western Settlements, and of the Fur and Peltry of the Lakes, also—the importance of which alone, if there were no political considerations in the way, is immense. It may be said perhaps, that as the most direct routs from the Lakes to the Navigation of Potomack are through the State of Pensylvania and the inter[es]t of that State opposed to the extension of the Waters of Monongahela, that a communication cannot be had either by the Yohiogany or Cheat River; but herein I differ. An application to this purpose would, in my opinion, place the Legislature of that Commonwealth in a very delicate situation. That it would not be pleasing I can readily conceive, but that they would refuse their assent, I am by no means clear in. There is, in that State, at least 100,000 Souls West of the Laurel hill, who are groaning under the inconveniences of a long land transportation. They are wishing, indeed looking, for the extension of inland navigation; and if this can not be made easy for them to Philadelphia—at any rate it must be lengthy—they will seek a mart elsewhere; and none is so convenient as that which offers itself through Yohiogany or Cheat River. The certain consequence therefore of an attempt to restrain the extension of the navigation of these rivers (so consonant with the interest of these people) or to impose any extra duties upon the exports, or imports, to, or from another State, would be a seperation of the Western Settlers from the old & more interior government; towards which there is not wanting a disposition at this moment in the former. 